McCLELLAN, J.
The indictment charged that the appellant “feloniously took and carried away one bill, of the denomination of twenty dollars, lawful currency of the United States of America, and four clearing house certificates, of the denomination of five dollars each, issued by the Clearing House Association of Montgomery, Alabama; of the value of twenty dollars, the personal property” of one Garner. The demurrer takes the objection, in substance: First, that the certificates mentioned cannot be the subject of larceny under our statutes; second, that, no authority for their issuance being averred, they were without legal existence and without intrinsic value; and, third, these alleged subjects of the alledged larceny are not sufficiently described. The appeal is on the record proper, without bill of exceptions.
While it may be that judicial knowledge of the general nature and purpose of a clearing house could, upon proper occasion, be indulged, we know of no reason, and have been unable to find any authority, to justify the assumption of judicial knowledge of the particular institution, and the certificates mentioned in the indictment. — 16 Cyc. pp. 878-880, and notes. Since the indictment avers that such certificates were personal property, and were of the value of $20, the issues were, of course, of fact, and in the absence of judicial knowledge, as stated, neither the court below, nor this, could pronounce the result asserted by some grounds of the demurrer. Our statute (Code 1907, § 7324) condemns as grand larceny the felonious taking, etc., of any personal property of the value of $25. The words “personal property” include “money, goods, chattels, things in action and evidences of debt, deeds and conveyances.”' —Code 1907, § 2. It may very well have been assumed by the court below, for the purpose of ruling on the dc*115murrer, that the certificates described, in number, denomination, and source of issue, were evidences of debt, promises to pay. The description was sufficient. — Dubois v. State, 50 Ala. 139; 25 Cyc. pp. 77, 78, and authorities in notes.
There is no error in the record, and the judgment must be affirmed.
Affirmed.
Dowdell, C. J., and Anderson and Mayfield, JJ., concur.